Warren v Town of W. Seneca (2022 NY Slip Op 05396)





Warren v Town of W. Seneca


2022 NY Slip Op 05396


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND NEMOYER, JJ.


599 CA 21-00862

[*1]DANIEL T. WARREN, PLAINTIFF-APPELLANT,
vTOWN OF WEST SENECA, DEFENDANT-RESPONDENT. 


DANIEL T. WARREN, PLAINTIFF-APPELLANT PRO SE. 
GRECO TRAPP, PLLC, BUFFALO (CHRIS G. TRAPP OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Catherine R. Nugent Panepinto, J.), entered June 2, 2021. The order denied the motion of plaintiff for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by plaintiff and by the attorney for defendant on August 24, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court